Title: To John Adams from Louisa Catherine Johnson Adams, 4 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					March 4–9, 1819
				
				March 4th. Took a long walk the weather being beautiful—returned home to dress for dinner at having a company of 20 to Dine with us—Some of the Ladies who have declined visiting me the whole winter have thought proper to leave cards to take leave—I understand that many of them do not return as their husbands are not re–elected and after the adjournment of Congress they dropt their rank—Our company assembled at five o’clock and 6 person’s disappointed us—The party consisted of Genl Jackson, two of his aids, Genl Talmadge, Mr. Fromentin, Mr. Easton, Mr. Mason & Son, Genl. Bernard, Capt Poussin, Mr. Coles, & Mr. Middleton—We were as social as circumstances would admit, but our hero looked depressed and dejected, and appears to be more deeply wounded than from his character we should expect, more especially after the public expression of the people, which has been so strongly manifested on his recent journey—It is said he made some mistakes, and has in consequence lost some of his popularity, and this is not to be wondered at; his feelings having been kept in a state of perpetual irritation, and his mind labouring under the suspicion of unjust or unfair conduct, from person’s in whom he had placed the highest confidence—Men of ardent disposition’s and character, are often led into errors of this description, and under such impressions, through their power into the strongest opposing party—It is true the conduct of the Senate has been base and ungenerous, and calculated to wound very deeply any man of honour and principle; and old Hickory seems to be very sensitive—The Report which was read in the Senate, was brought forward purposely at this late Season of the year period of the Session, that it  should not be acted upon, and that it might leave him in such a state, as to allay the present enthusiasm in his favour, and produce such a change in the sentiment of the people, as to admit of their renewing the attack next Session, under more favourable circumstances, to insure their political intrigues—It is singular that after the decided manner in which a large part of the Community have declared their disapprobation of the measures of the house, and after the defeat of the party by his acquital, that the Senate should resume a subject apparently so odious; but time only can unravel the  dessous des Coutes, and exhibit to the public the mechanist who moves and works all these puppets—Old Hickory is the nominal object, but through him they will strike much deeper to obtain the stake which they are playing for, to reward their toils—but I ardently pray that the shaft they have so rudely aimed at him, will recoil with redoubled force, and strike them to the dust from which they spring—I have no partiality for Jackson and know him only as a public man, but I hate persecution and shrink with horror from such an abuse of power—5th. Rose with a sore throat and Cold—Received visits all the morning, and in the evening went to hear Mr. Artiguenave whose performances were very good—he had more company than I expected although his room was thin—We are left in sober sadness to reflect upon past events, and trust that benefit will result from the labours of those occupied in the duties and for the welfare of the public and the Nation—It is said as much usual that half the work is left undone, and much time has no doubt been wasted in deliberation’s which were evidently not essential to the real welfare of the Nation—I write what I pick up; subjects I confess a little beyond my depth: but your experience and knowledge will enable you to draw some correct conclusions from the general mass—I have always thought weakness of character infinitely more pernicious and dangerous in its consequences than actual vice—The one excites the crafty passion’s of all who surround it, and by this means propagates an abundance of mischief, while the evil of the other is in a great measure concentrated, therefore comparatively partially ruinous—And here end all my political observations for the winter which I hope have proved more laughable than tedious as I am conscious that in rising so far beyond my proper sphere, I often border on the ridiculous—Were I ever admitted behind the curtain I should avoid writing on the subject, but as this is not the case, I feel the right to take what latitude I please—Many odd questions are put to me on this point, and among the rest if I do not write Mr. A. papers. I laugh and say certainly and that my talents are so well know it is not worth while to deny it; and such question’s afford Mr. A and myself a good deal of diversion for he has too much sense to be affronted by them—Received a visit from Mr. Dana the Senator from Connecticut, who arrived to take his Seat the last day of the Session, which has occasioned some animadversion. He is as pleasant as ever but quite a Cripple—We had much conversation but mostly of the quizzing kind6 Arose quite ill and not able to speak above a whisper—Mr. A. recommended to me to keep home which advice I followed. At about four oclock Mr. Smith came and finding me so unwell stayed and passed the remainder of the day with me—After dinner Mr. Forbes came in and we had some pleasant chat—Poor William has been buoyed up with false hopes all the Winter as it regards his promotion; and just as he had flattered himself with success, he was informed by one of his patrons, that an application that he could do nothing for him, as he was answered when he made the recommendation, that “nothing could be done without  appearing to act in direct contradiction to his Uncles principles—Is it fair or is it generous thus to pervert a good and proper principle—and can any one pretend to understand it as a total exclusion to those who were in the service of the Government before he arrived? I can never admire what appears to me to be a mean prevarication in any situation however exalted—My two Sisters and their husbands have been the only two families who have been totally neglected this winter at the Chateau; and I was asked if every body had not been invited who had any right to expect it?—This is mortifying to me because it makes them unhappy—7 Still continued quite sick my lungs being much affected—Read prayers—After dinner Mr. Ingersoll came and passed the evening with us—Mr A received an invitation to dine with Genl Jackson—the old Gentleman is very busy answering the Report of the Senate which deeply affects him—It is said that Mr. Lacock’s Son had a quarrel with the Genl who Removed him for misconduct—March 9 Mr. A. is not quite well and the weather is very disagreeable—have not heard from Susan some time nor from Boston—Dutifully your daughter
				
					
				
				
					March 9 I return you many thanks for your kind invitation my dear Sir which I fully meant to accept but the State of my lungs is such at present it is not thought prudent for me to go to the northward at present—but I hope when the warm weather set’s in I shall be able to express to you in person my grateful sense of your kindness which has made the deepest impression on the heart of your affectionate and dutiful DaughterI forgot to say that Mr A has got the Bill for Susan’s bible which is already settled and begs you will make use of him whenever you may occasion for such services—He still has much to do and cannot spare me—
				
			